Citation Nr: 0933095	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected dyspepsia, evaluated as 0 percent disabling prior 
to May 4, 2004, and 10 percent disabling thereafter.  

2.  Entitlement to an increased initial rating for service-
connected scar, left wrist, status post laceration, with 
limited motion of the fourth and fifth digits, and 
hypothesia, evaluated as 0 percent disabling prior to May 4, 
2007, and 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 2004.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for dyspepsia, 
and scar, left wrist, status post laceration, with limited 
motion of the fourth and fifth digits, and hypothesia, with 
both disabilities evaluated as 0 percent disabling 
(noncompensable).   

In January 2006, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in July 2008, the Veteran stated that he 
wished to withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2008); "report of contact" (VA Form 119), 
dated in July 2008.
 
The RO's December 2004 rating decision also granted service 
connection for a left knee disability, a right knee 
disability, and a low back disability, with noncompensable 
evaluation assigned for each knee, and a 10 percent 
evaluation assigned for the low back.  The Veteran appealed 
the issues of entitlement to increased initial evaluations 
for all three disabilities.  However, in a statement received 
in November 2008, the Veteran stated that he desired to 
withdraw his appeals as to these issues.  See 38 C.F.R. 
§ 20.204(b) (2008).  Accordingly, the Board no longer has 
jurisdiction to consider these claims.  See 38 U.S.C.A.  
§ 7105(a) (West 2002).  

In November 2008, the Veteran submitted a statement in which 
he raised the issues of service connection for residuals of 
stress fractures of the bilateral lower extremities, 
entitlement to a compensable rating for service-connected 
left ear hearing loss, entitlement to a compensable rating 
for service-connected ingrown toenail, left great toe, 
entitlement to a compensable rating for service-connected 
ingrown toenail, right great toe, and entitlement to a 
compensable rating for service-connected right hip.  

These issues have not been adjudicated by the agency of 
original jurisdiction, and are referred to the RO for 
appropriate action.  
 

FINDINGS OF FACT

1.  Prior to May 4, 2007, the Veteran's service-connected 
dyspepsia is
shown to be productive of complaints that include stomach 
pain, with some stomach distension, and nausea and vomiting, 
but is not shown to be productive of two or more of the 
following symptoms: hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

2.  As of May 4, 2007, the Veteran's service-connected 
dyspepsia is
shown to be productive of complaints that include abdominal 
pain, heartburn, nausea, and GERD, but is not shown to have 
been manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

3.  As of November 1, 2004, the Veteran's service-connected 
scar, left wrist, status post laceration, with limited motion 
of the fourth and fifth digits, and hypothesia, is shown to 
have been manifested by mild incomplete paralysis of the 
ulnar nerve, but not moderate incomplete paralysis of any 
nerve, ankylosis of the wrist, or anklyosis of the long, 
ring, and little fingers.   



CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for 
dyspepsia, evaluated as 0 percent disabling prior to May 4, 
2004, and 10 percent disabling thereafter, are not shown to 
have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.7, 4.114, 
Diagnostic Code 7346 (2008).  

2.  As of November 1, 2004, the schedular criteria for an 
initial evaluation of 10 percent, and no more, for the 
Veteran's service-connected scar, left wrist, status post 
laceration, with limited motion of the fourth and fifth 
digits, and hypothesia, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102, 3.159, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8516 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in November 2008, the Veteran 
submitted additional evidence to the Board.  A statement from 
the Veteran's representative, dated in June 2009, includes  a 
waiver of RO review of this evidence. Accordingly, a remand 
for the RO to consider this evidence is not required.  See 38 
C.F.R. § 20.1304(c) (2008).  

In a rating decision, dated in December 2004, the RO granted 
service connection for dyspepsia, and scar, left wrist, 
status post laceration, with limited motion of the fourth and 
fifth digits, and hypothesia, with both disabilities 
evaluated as 0 percent disabling (noncompensable).   

In each case, the RO assigned an effective date for service 
connection of November 1, 2004.  The Veteran appealed the 
issues of entitlement to increased initial evaluations.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In July 2007, the RO granted the increased initial evaluation 
claims, to the extent that it assigned a 10 percent 
evaluation for both disabilities, with effective dates of May 
4, 2007 for the 10 percent ratings.  Since these increases 
did not constitute full grants of the benefits sought, the 
increased initial evaluation issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008). 

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2008).   The Veteran's service treatment 
reports show that he received a number of treatments for 
complaints of stomach pain, epigastric pain, and heartburn.  
There were a number of notations of GERD (gastroesophageal 
reflux disease), and dyspepsia.  A 1999 esophago-
gastroduodenostomy (EGD) resulted in an impression of 
dyspepsia.  A VA pre-discharge examination report, dated in 
June 2004, noted that the Veteran weighed 205 pounds, and 
that he reported use of Zantac.  The report notes 
"reasonably well-controlled" symptoms, with occasional 
breakthrough discomfort.  The relevant assessment was 
dyspepsia.  

The RO has evaluated the Veteran's dyspepsia under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 7399-7346.  See 38 C.F.R. § 
4.27 (2008) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may 
be read to indicate that a disorder of the digestive system 
is the service-connected disorder, and it is rated as if the 
residual condition is a hiatal hernia under DC 7346.  

Under 38 C.F.R. § 4.114, DC 7346 (hiatal hernia), a 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  

A 30 percent evaluation is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.  

Overall, the medical evidence consists of VA and non-VA 
reports, dated between 2004 and 2008.  The Board notes that 
as there is no evidence to show that the Veteran has 
undergone weight loss the criteria for the definition of 
weight loss are inapplicable.  See e.g.,  QTC examination 
report, dated in 2007 (noting that his condition did not 
affect body weight).  

For the period prior to May 4, 2007, the Board finds that a 
compensable rating is not warranted.  Overall, the medical 
evidence shows that the Veteran received a number of 
treatments for complaints that included abdominal pain, gas, 
GERD, and indigestion.  He was given Prilosec.  A February 
report notes "significant dyspepsia."  His assessments 
noted GERD.  He was also repeatedly noted to have disorders 
that include alcohol dependence syndrome, and that he 
continued to use tobacco.  

Of particular note, in April 2005, the Veteran sought 
treatment for evaluation of GERD, with complaints of sub-
xiphoid burning sensation with midline radiation, and a foul 
taste in his mouth in the morning.  He gave a history over 
the last few years of intermittent (less than two times per 
week) symptoms, with use of Rantidine as needed, and an 
increase in symptoms over the last six months to more than 
twice per week.  He admitted non-compliance with his 
medications.  He denied any weight loss, black or tarry 
stools, hematemesis, dysphagia, or fatigue.  The assessment 
was GERD.  A upper gastrointestinal (UGI) was noted to be 
grossly normal.  The Veteran was provided with Prilosec and 
it was indicated that he would discontinue use of tobacco.  

A upper gastrointestinal (UGI) study, dated in April 2005, 
notes that there was no hiatal hernia, and that the stomach 
was without ulcerative or inflammatory changes.  The report 
contains an impression noting reflux to the mid-esophagus, 
with an otherwise negative double-contrast UGI series.  

In January 2006, he received follow-up treatment for GERD.  
His ROS (report of symptoms) was noted to be unchanged.  He 
was given a refill of Prilosec, and the report notes that his 
use of this medication had resulted in "good resolve" and 
"well-controlled" GERD.    

In December 2006, he received treatment for complaints of 
chest pain and epigastric discomfort.  The report notes that 
he continued to use smoke and drink.  He was encouraged to 
quit smoking, and it was noted that gastric issue may be 
worsened by smoking and alcohol use.  

Request for leave from the Veteran's employer indicate that 
he requested about 18 hours of leave between 2006 and 2007, 
due to symptoms that he identified that included nausea, 
chest pain, heartburn, indigestion, epigastric pain, and 
stomach pain.  

The Board finds that prior to May 4, 2007, the criteria for a 
compensable rating are not shown to have been met.  The 
medical evidence is insufficient to show that the Veteran has 
two of the following symptoms: persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
this regard, he has received a number of treatments for 
complaints of epigastric pain, with assessments of GERD.  
However, there is no evidence of dysphagia, or pyrosis, 
accompanied by substernal or arm or shoulder pain, or a 
considerable impairment of health.  Accordingly, the criteria 
for a compensable evaluation under DC 7346 are not shown to 
have been met, and the claim must be denied.    

For the period beginning May 4, 2007, the medical evidence 
includes a QTC examination report, dated in May 2007, which 
indicates that the Veteran was examined on May 4, 2007.  This 
report shows that the Veteran complained of frequent stomach 
pain, with some stomach distension, and nausea and vomiting 
as frequently as once per day.  He denied vomiting blood, or 
black tarry stools.  He indicated that he was taking 
Omerprazole.  It was noted that his condition did not affect 
body weight.  A CBC (complete blood count) was within normal 
limits.  The relevant diagnosis was dyspepsia, with a 
notation that this condition did not cause significant 
anemia, or malnutrition, providing evidence against this 
claim.  

VA progress notes, dated between May 4, 2007 and 2008, show 
several treatments for symptoms that included belching, 
bloating, a burning sensation in the chest, nausea, reflux, 
and epigastric pain.  An April 2008 report notes complaints 
of increasingly severe pain from GERD.  A May 29, 2007 
statement from a physician at the Madigan Army Medical Center 
notes complaints of worsening reflux, and increased 
medication. Reports, dated in May 2008, note "moderate 
subjective improvement" in his symptoms upon taking Prilosec 
and making lifestyle changes, "fairly good control of his 
reflux" with Omeprazole, and GERD symptoms "that appear to 
have largely resolved with PPI (proton pump inhibitors) 
therapy."  

A VA gastric biopsy report, dated in June 2008, contains a 
diagnosis noting gastric antral and acid-secreting mucosa 
with no diagnostic alterations, including no active 
inflammation and no H. pylori organisms on routine stain.  

A VA EGD study report, dated in June 2008, was normal.  

Request for leave from the Veteran's employer indicate that 
he requested about 14 hours of leave between May 4, 2007 and 
May 2008, due to symptoms that he identified that included 
gas, heartburn, and stomach pain.  

As of May 4, 2007, the Board finds that a rating in excess of 
10 percent is not warranted.  The evidence shows that the 
Veteran has complained of such symptoms as abdominal pain, 
heartburn, nausea, and GERD.  There is no evidence of melena, 
or hematemesis.  There is no evidence of dysphagia, or 
pyrosis, providing more evidence against this claim.  Based 
on the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran's disability is 
manifested by severe symptoms, or, persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  DC 
7346.  Accordingly, the Board finds that, as of May 4, 2007, 
the criteria for a rating in excess of 10 percent have not 
been met, and that the claim must be denied.  

The Board has considered other potentially applicable 
digestive system diagnostic codes.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  However, there is no evidence of 
a fistula, and no malignancies.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7330, 7343 (2008).  In addition, there is 
insufficient evidence to warrant the application of 
diagnostic codes for the following: injuries of the mouth or 
lips, loss of tongue, stricture, spasm, or diverticulum of 
the esophagus, adhesions of the peritoneum, gastric, 
duodenal, or marginal ulcers, hypertrophic gastritis, 
postgastrectomy syndromes, injury or stenosis of the stomach, 
injury or cirrhosis of the liver, cholecystitis, 
cholelithiasis, cholangitis, irritable bowel syndrome, 
amebiasis, dysentery, ulcerative colitis, distomiasis, 
enteritis, enterocolitis, diverticulitis, resection of the 
small or large intestine, peritonitis, impairment of 
sphincter control, stricture of the rectum and anus, prolapse 
of the rectum, ano fistula, hemorrhoids, visceroptosis, 
pruritis ani, inguinal, ventral, or femoral hernia, benign 
neoplasms, liver disease, pancreatitis, vagotomy, liver 
transplant, or hepatitis.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7200-05, 7301, 7304-06, 7307-7310, 7311, 7312, 7314, 
7316, 7316, 7317, 7319, 7321-29, 7331-40, 7342, 7344, 7345, 
7347, 7348, 7351, 7354 (2008).  

The Veteran asserts that he is entitled to an increased in 
initial rating for service-connected scar, left wrist, status 
post laceration, with limited motion of the fourth and fifth 
digits, and hypothesia, evaluated as 0 percent disabling 
prior to May 4, 2007, and 10 percent disabling thereafter.  

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.   The Veteran's service treatment reports 
note a history of a left wrist laceration in 1985 with 
associated scarring, and a limitation of motion of the ring 
and small (fifth) finger.  Beginning in 1995, he received 
treatment for complaints of numbness, tingling, and left 
wrist pain.  He underwent occupational therapy in 1996, as 
well as a scar revision/left wrist and left finger flexor 
tenolysis.  These reports indicate that he was not able to 
fully extend his left ring and left little fingers.  

A VA pre-discharge examination report, dated in June 2004, 
notes numbness on the lateral surface of the fourth digit and 
the medial surface of the fifth digit, as well as the entire 
inner wall between those two digits, a contracture of the 
extensor palmar tendons resulting in an inability to fully 
extend the fourth and fifth digits of the left hand.  The 
fifth digit was 42 degrees short of full extension, and the 
fourth finger was 38 degrees short of full extension.  He had 
good grip and could approximate finger to thumb.  There was 
residual mild degree of supination resistance and weakness, 
but overall the strength of the hand grip was satisfactory 
and the range of motion in the left wrist was "reasonably 
well-preserved."  There were no signs of synovitis, 
effusion, hyperthermia, or induration.  Palmar flexion was 60 
degrees, dorsiflexion was 62 degrees, ulnar deviation was 34 
degrees, and radial deviation was 18 degrees.  Supination and 
pronation were noted to be "normal" at 85 degrees.  Left 
hand grip was 5-/5, resistance against pronation, 
dorsiflexion and palmar flexion against resistance were 5/5.  
There was a 12 centimeter (cm.) wrist scar with a 4 cm. 
lateral extension, that was about one cm. wide, that was 
asymptomatic.  The relevant assessment was laceration of the 
left wrist with limitations of full extension of the fourth 
and fifth digits, and hypoesthesia of the two approximating 
surfaces of the fourth and fifth digits, with otherwise good 
function.  

As for the post-service medical evidence, it consists of VA 
reports and reports from Madigan Army Medical Center, dated 
between 2005 and 2008.   These reports show that beginning in 
February 2005, the Veteran sought treatment for left wrist 
and hand pain, and an inability to fully open his hand.  His 
scar was noted to be well-healed.  

Reports, dated in June 2005, note complaints of numbness, 
tingling, and weakness, in the fourth and fifth digits.  
There was stiffness in the fourth and fifth fingers, but they 
did come to full extension.  There were paresthesias at the 
fourth and fifth fingers, with some muscle wasting of the 
left thenar muscle.  A nerve conduction study (NCS) for the 
median nerve was normal, with no evidence of neuropathy, 
providing highly probative evidence against this claim.  

An October 2007 report notes contracted fourth and fifth 
fingers, with limited voluntary functioning, and loss of 
sensation.  Reports, dated in October 2008, show complaints 
of left hand and left wrist pain, with numbness and tingling 
at the fourth and fifth digits.  They note that the Veteran 
is left-handed.  A loss of sensation was noted at the fourth 
and fifth digits.  Left hand grip strength as 10 pounds (with 
a range of 94-132 noted as normal).  They indicate that he 
was to be afforded an elbow splint, and they contain 
provisional diagnoses of ulnar neuropathy, and unspecified 
idiopathic peripheral neuropathy.  

VA X-ray reports for the left wrist and left hand, dated in 
February 2005, were negative.  A VA X-ray report for the left 
wrist, dated in October 2008, was negative.  

A QTC examination report, dated in May 2007, indicates that 
the Veteran was examined on May 4, 2007.  This report shows 
that the Veteran complained of constant left hand and wrist 
pain.  He stated that he used Naproxin and Motrin for relief 
of his symptoms.  

On examination, there was a 7 cm. x 2 cm. scar with 
tenderness, disfigurement, adherence and abnormal texture of 
less than 6 square inches.  There was no ulceration, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation or hyperpigmentation.  The left 
wrist had dorsiflexion to 50 degrees, and palmar flexion to 
50 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 45 degrees, with no additional limitation due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  The left thumb could touch all of the 
other tips of the fingers of the left hand.  He could tie his 
shoes and fasten buttons without difficulty. The relevant 
diagnosis was status post laceration with limitations to full 
extension of the fourth and fifth digits and hypoesthesia of 
the left hand.  

An EMG/NCS study of the left ulnar and median nerves, dated 
in October 2008, contains a conclusion noting abnormal 
results, with evidence of an ulnar neuropathy at the left 
elbow, and chronic neuropathic abnormalities is the distal 
ulnar innervated hand muscles consistent with reinnervation 
of these muscles, and a loss of ulnar sensory response 
consistent with axonal loss.  There was no evidence of carpal 
tunnel syndrome, cervical radiculopathy, or generalized 
poluneuropathy.  

The Veteran has submitted articles discussing ulnar 
neuropathy, and hand and nerve anatomy, which indicate inter 
alia that ulnar neuropathy may result in hand weakness, and 
numbness or tingling of the ring and little fingers.  

The RO has evaluated the Veteran's service-connected scar, 
left wrist, status post laceration, with limited motion of 
the fourth and fifth digits, and hypothesia, under 38 C.F.R. 
§ 4.118, DC's 7805-7804.  However, the Board has determined 
that the application of another diagnostic code would result 
in an increased evaluation.  

Specifically, the criteria for evaluating the severity or 
impairment of the ulnar nerve are set forth under Diagnostic 
Codes 8516, 8616, and 8716.  Under DC 8516, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
ulnar nerve (major extremity).  Diagnostic Codes 8616 and 
8716 address the criteria for evaluating neuritis and 
neuralgia of the ulnar nerve, respectively.  The criteria are 
consistent with the criteria for evaluating degrees of 
paralysis as set forth above.  38 C.F.R. § 4.124a, DCs 8516, 
8616, 8716 (2008).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124.  

As set forth at 38 C.F.R. § 4.71, Plate I, the normal range 
of motion of the wrist is dorsiflexion from 0 to 70 degrees, 
and palmar flexion from 0 to 80 degrees, and ulnar deviation 
is 0 to 45 degrees and radial deviation is 0 to 20 degrees.  

After a review of the evidence, the Board finds that the 
Veteran's condition is shown to have been manifested by mild 
incomplete paralysis such that an initial evaluation of 10 
percent is warranted under DC 8516 as of the date of service 
connection, i.e., November 1, 2004.  

In this regard, the June 2004 VA pre-discharge examination 
report notes the presence of numbness on the lateral surface 
of the fourth digit and the medial surface of the fifth 
digit, as well as the entire inner wall between those two 
digits, a contracture of the extensor palmar tendons 
resulting in an inability to fully extend the fourth and 
fifth digits of the left hand.  The fifth digit was 42 
degrees short of full extension, and the fourth finger was 38 
degrees short of full extension.  The relevant assessment 
noted laceration of the left wrist with limitations of full 
extension of the fourth and fifth digits, and hypoesthesia of 
the two approximating surfaces of the fourth and fifth 
digits.  

There is no post-service medical evidence to show that the 
Veteran's condition significantly improved following his June 
2004 examination.  In this regard, the medical evidence shows 
that beginning in February 2005, the Veteran received a 
number of treatments for such symptoms as left wrist and hand 
pain, numbness, tingling, and weakness, in the fourth and 
fifth digits, and an inability to fully open his hand.  He 
was noted to have paresthesias at the fourth and fifth 
fingers, with some muscle wasting of the left thenar muscle.  
The May 2007 QTC examination report notes limitations to full 
extension of the fourth and fifth digits and hypoesthesia of 
the left hand.  There is subsequently dated evidence of ulnar 
neuropathy, chronic neuropathic abnormalities in the distal 
ulnar innervated hand muscles, and a loss of ulnar sensory 
response consistent with axonal loss.  Based on the 
foregoing, the Board finds that overall, the evidence shows 
that, as of November 1, 2004, the Veteran's disability is 
shown to have been manifested by symptomatology that more 
nearly approximates the criteria for an evaluation of 10 
percent under DC 8516.  

A rating in excess of 10 percent is not warranted.  The June 
2004 VA pre-discharge examination report showed that the 
Veteran had a good grip and that he could approximate finger 
to thumb.  There was residual mild degree of supination 
resistance and weakness, but overall the strength of the hand 
grip was satisfactory and the range of motion in the left 
wrist was "reasonably well-preserved."  More specifically, 
left hand grip was 5-/5, and pronation, dorsiflexion, and 
palmar flexion against resistance were 5/5.  The relevant 
assessment noted limitations of full extension of the fourth 
and fifth digits, and hypoesthesia of the two approximating 
surfaces of the fourth and fifth digits, "with otherwise 
good function."  

As for the post-service medical evidence, it shows continued 
complaints of pain, and numbness and tingling at the left 
fourth and fifth fingers, with some muscle wasting of the 
left thenar muscle.  A June 2005 report indicates that the 
fourth and fifth fingers came to full extension; other 
reports noted that the fourth and fifth fingers were 
contracted.  The May 2007 QTC examination report shows that 
the left thumb could touch all of the other tips of the 
fingers of the left hand, and that he could tie his shoes and 
fasten buttons without difficulty.  There is evidence of 
ulnar neuropathy, and a loss of ulnar sensory response.  An 
October 2008 report noted decreased left hand grip strength, 
and indicate that he was to be afforded an elbow splint.  
However, to the extent that this report notes a grip strength 
of 10 pounds, it is unaccompanied by corroborative findings, 
such as findings showing muscle atrophy or significantly 
severe nerve impairment, to such a degree that the Board 
finds that it does not warrant an increased evaluation.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the Veteran's left wrist 
disability is manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 20 percent 
under DC 8516, and that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent.  

The Board also concludes that the evidence does not 
demonstrate that the Veteran's left wrist condition is 
manifested by moderate incomplete neuritis, or neuralgia, 
such that an initial evaluation in excess of 10 percent is 
warranted under DC's 8616 or 8716.  Specifically, given the 
aforementioned medical evidence, to include the findings (or 
lack thereof) as to muscle atrophy, strength, sensation, and 
limitation of range of motion, the Board finds that it is not 
shown that the Veteran's left wrist disability is manifested 
by moderate incomplete neuritis, or neuralgia, of the ulnar 
nerve, as contemplated by these diagnostic codes.  
Accordingly, the criteria for an initial evaluation in excess 
of 10 percent have not been met under DCs 8616 or DC 8716.  

The Board has also considered the possibility of a rating in 
excess of 10 percent under other applicable diagnostic codes.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.71a, DC 5214, a 30 percent rating is 
warranted for favorable ankylosis of the (major) wrist in 20 
degrees to 30 degrees of dorsiflexion.  

Under 38 C.F.R. § 4.71a, DC 5222, a 20 percent rating is 
warranted for favorable ankylosis of the long, ring and 
little fingers.  

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of 
the head, face, or neck, that are deep or cause limited 
motion), a 20 percent evaluation is warranted for scars 
covering an area or areas exceeding 12 square inches (77 
square centimeters).  

Under 38 C.F.R. § 4.118, DC 7805, scars, other, will be rated 
on limitation of function of the part affected.  

Under 38 C.F.R. § 4.124a, DC 8515 (paralysis of the median 
nerve), a 30 percent rating is warranted for moderate 
incomplete paralysis (major).  DC's 8615 and 8715 address the 
criteria for evaluating neuritis and neuralgia of the median 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present.  There is no evidence to show ankylosis 
of the left wrist, favorable ankylosis of the long, ring and 
little fingers, or that the Veteran's left wrist scar exceeds 
12 square inches.  With regard to DC's 8515, 8615, and 8715, 
there is no evidence to support the conclusion that the 
Veteran's median nerve is productive of moderate incomplete 
paralysis.  See e.g. June 2005 NCS report for the median 
nerve.  Therefore, the criteria for a rating in excess of 10 
percent are not shown to have been met under DC's 5214, 5222, 
7801, 7805, 8515, 8615, and 8715.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in May 2004 and April 2007, 
the Veteran was notified of the information and evidence 
needed to substantiate and complete the claims.  The May 2004 
VCAA notice complied with the requirement that the notice 
must precede the adjudication.

With regard to claims for increased initial evaluations, the 
Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), stated the following: 

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.  

The Court stated that once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision does not trigger additional § 5103(a) 
notice.  Id. at 493.  While the Veteran has not claimed that 
VA has not complied with the notice requirements of the VCAA, 
§ 5103(a) and § 3.159(b)(1) are no longer applicable in the 
instant case.  

Service connection was granted in December 2004, disability 
ratings were assigned, and effective dates were established.  
Therefore the Veteran's claims were substantiated as of 
December 2004.  Any error in failing to provide §5103(a) 
notice could not be prejudicial to the Veteran because the 
purpose of §5103(a) notice is to provide notice of what is 
required for the Veteran to substantiate his claim, and here, 
his claim has been substantiated.  See id. (holding that the 
Board does not commit prejudicial error in concluding that a 
VCAA-notice letter complied with  § 5103(a) and § 3.159(b), 
where a claim for service connection has been substantiated, 
because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in December 2004, the January 2006 statement of the 
case, and the supplemental statement of the case, dated in 
July 2007.  The Veteran was afforded the opportunity for a 
hearing, and initially requested one, but he later withdrew 
his request.  

The Board has considered the recent decision of Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  However, this case 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  

Here, the claims involve initial evaluations, and as 
previously noted, the Court in Dingess held that in such 
cases section 5103(a) notice is not required, because the 
purpose that the notice was intended to serve has been 
fulfilled. 

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the Veteran's claims files.  The RO has obtained the 
veteran's service treatment reports, as well as VA and non-VA 
medical records.  The Veteran has been afforded examinations.  

Simply stated, to the extent that the claims have been 
denied, the Board finds that the service and post-service 
medical record provides evidence against these claims.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The evidence, as a whole, clearly indicates that the Veteran 
has been given the required notice. 

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

An increased in initial rating for service-connected 
dyspepsia, evaluated as 0 percent disabling prior to May 4, 
2004, and 10 percent disabling thereafter, is denied.

As of November 1, 2004, an initial evaluation of 10 percent, 
and no more, for service-connected scar, left wrist, status 
post laceration, with limited motion of the fourth and fifth 
digits, and hypothesia, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


